Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation application claiming priority to Ser. No. 15/412,459, filed Jan. 23, 2017, which is a continuation application of Ser. No. 15/078,311, filed Mar. 23, 2016, U.S. Pat. No. 9,634,827, issued Apr. 25, 2017, which is a continuation of Ser. No. 14/735,292, filed Jun. 10, 2015, U.S. Pat. No. 9,344,274, issued May 17, 2016, which is a continuation of Ser. No. 13/760,194, filed Feb. 6, 2013, U.S. Pat. No. 9,143,326, issued Sep. 22, 2015 which claims priority to a Japanese Application # JP2012-077904, filed 03/29/2012.
DETAILED ACTION
This Office Action is in response to a non-provisional patent application received on 06/17/2019. In the application, claims 1-15 have been received for consideration and have been examined. 
Drawings
Applicant’s submitted drawings on 06/17/2019 have been reviewed and have been accepted. 
Specification
The disclosure is objected to because of the following informalities:
The submitted specification on 06/17/2019 lacks paragraph number for each paragraph. It is requested that Applicant submits updated specification with paragraph number for each paragraph. Appropriate correction is required.

Claims 1, 6 and 11 recites “receiving, by a processor of a computer system, an instruction to encrypt plaintext …”. However, specification discloses in PG Pub [0032] “The DB management unit 12 stores data in the tables of the DB 11, retrieves data from the tables of the DB 11, instructs the encryption unit 15 to encrypt data”. Therefore, specification is silent with respect to a processor of a computer system receiving any kind of instructions to encrypt plaintext. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101..
The claims 1-15 have been rejected on the ground of Statutory type double patenting as being unpatentable over claims of U.S. Patent no. US 10,396,977 B2. 
1-15 recite similar limitations as claims of US Patent no. US 10,396,977 B2 as follows:
Instant Application # 16/443,079
US Patent No. US 10,396,977 B2
1.
A method, said method comprising: 
receiving, by a processor of a computer system, an instruction to encrypt plaintext to generate encrypted data from the plaintext, said encrypted data to be stored in a database device in response to a first request received from a client terminal to store the plaintext in the database device, said first request comprising the plaintext;
1.
A method, said method comprising:
receiving, by a processor of a computer system, a first request from a client terminal to store plaintext in a database device, said first request comprising the plaintext;
said processor receiving an instruction to encrypt the plaintext to generate encrypted data from the plaintext, said encrypted data to be stored in the database device in response to the first request;
said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext;
said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext;
said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from 
said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data;

said processor combining the initialization vector with the ciphertext to generate the encrypted data, by using the selected embedding rule to perform said combining;
said processor storing the encrypted data in the database device;
said processor storing the encrypted data in the database device;
said processor receiving a second request from the client terminal to receive the plaintext data; and
said processor receiving a second request from the client terminal to receive the plaintext data; and
said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext and the initialization vector; and generating the plaintext by decrypting the ciphertext that was separated from the encrypted data.
said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext and the initialization vector; and generating the plaintext by decrypting the ciphertext that was separated from the encrypted data.

dividing the plaintext into N plaintext blocks denoted as B1, . . . , BN, wherein N is an integer of at least 2;
encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1;
encrypting block Bn using the encryption key and block Bn-1 to generate cipher block Cn (n=2, . . . , N); and
combining cipher blocks C1, . . . , CN to generate the ciphertext.
2.
The method of claim 1, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, . . . , BN, wherein N is an integer of at least 2;
encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1;
encrypting block Bn using the encryption key and block Bn-1 to generate cipher block Cn (n=2, . . . , N); and
combining cipher blocks C1, . . . , CN to generate the ciphertext.
3.
The method of claim 1, wherein the initialization vector is a pseudo-random number.
3.
The method of claim 1, wherein the initialization vector is a pseudo-random number.
4. 
The method of claim 1, wherein said using the embedding rule comprises generating the encrypted data by attaching the initialization 
4.
The method of claim 1, wherein said using the embedding rule comprises generating the encrypted data by attaching the initialization vector to the beginning or end of the ciphertext.

The method of claim 1, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths;
dividing the ciphertext at random positions into ciphertext fragments of different lengths; and
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence.
5.
The method of claim 1, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths;
dividing the ciphertext at random positions into ciphertext fragments of different lengths; and
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence.
6.
A computer program product, comprising a computer readable storage device having computer readable program code stored therein, said program code containing 

A computer program product, comprising a computer readable storage device having computer readable program code stored therein, said program code containing instructions which, upon being executed by a process or of a computer system, implement a method, said method comprising:

said processor receiving a first request from a client terminal to store plaintext in a database device, said first request comprising the plaintext; said processor receiving an instruction to encrypt the plaintext to generate encrypted data from the plaintext, said encrypted data to be stored in the database device in response to the first request;
said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext;
said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext;
said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from the sequence of embedding rules, said 
said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data;

said processor combining the initialization vector with the ciphertext to generate the encrypted data, by using the selected embedding rule to perform said combining;
said processor storing the encrypted data in the database device;
said processor storing the encrypted data in the database device;
said processor receiving a second request from the client terminal to receive the plaintext data; and
said processor receiving a second request from the client terminal to receive the plaintext data; and
said processor retrieving the encrypted data, obtaining the plaintext from encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext and the initialization vector; and generating the plaintext by decrypting the ciphertext that was separated from the encrypted data.
said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext and the initialization vector; and generating the plaintext by decrypting the ciphertext that was separated from the encrypted data.

The computer program product of claim 6, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, . . . , BN, where N is an integer of at least 2;
encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1;
encrypting block Bn using the encryption key and block Bn-1 to generate cipher block Cn (n=2, . . . , N); and
combining cipher blocks C1, . . . , CN to generate the ciphertext.
7.
The computer program product of claim 6, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, . . . , BN, wherein N is an integer of at least 2;
encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1;
encrypting block Bn using the encryption key and block Bn-1 to generate cipher block Cn (n=2, . . . , N); and
combining cipher blocks C1, . . . , CN to generate the ciphertext.
8.
The computer program product of claim 6, wherein the initialization vector is a pseudo-random number.
8.
The computer program product of claim 6, wherein the initialization vector is a pseudo-random number.
9.
The computer program product of claim 6, wherein said using the embedding rule 
9.
The computer program product of claim 6, wherein said using the embedding rule comprises generating the encrypted data by attaching the initialization vector to the beginning or end of the ciphertext.

The computer program product of claim 6, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths;
dividing the ciphertext at random positions into ciphertext fragments of different lengths; and
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence.
10.
The computer program product of claim 6, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths;
dividing the ciphertext at random positions into ciphertext fragments of different lengths; and
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence.
11.
A computer system comprising a processor, a memory coupled to the processor, and a computer readable storage device coupled to 
said processor receiving an instruction to encrypt plaintext to generate encrypted data from the plaintext, said encrypted data to be stored in a database device in response to a first request received from a client terminal to store the plaintext in the database device, said first request comprising the plaintext;

11.
A computer system comprising a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor via the memory, implements a method, said method comprising:
said processor receiving a first request from a client terminal to store plaintext in a database device, said first request comprising the plaintext; said processor receiving an instruction to encrypt the plaintext to generate encrypted data from the plaintext, said encrypted data to be stored in the database device in response to the first request;

said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext;
said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from 
said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data;

said processor combining the initialization vector with the ciphertext to generate the encrypted data, by using the selected embedding rule to perform said combining;
said processor storing the encrypted data in the database device;
said processor storing the encrypted data in the database device;
said processor receiving a second request from the client terminal to receive the plaintext data; and
said processor receiving a second request from the client terminal to receive the plaintext data; and
said processor retrieving the encrypted data, obtaining the plaintext from encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext and the initialization vector; and generating the plaintext by decrypting the ciphertext that was separated from the encrypted data.
said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext and the initialization vector; and generating the plaintext by decrypting the ciphertext that was separated from the encrypted data.

The computer system of claim 11, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, . . . , BN, wherein N is an integer of at least 2;
encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1;
encrypting block Bn using the encryption key and block Bn-1 to generate cipher block Cn (n=2, . . . , N); and
combining cipher blocks C1, . . . , CN to generate the ciphertext.
12. 
The computer system of claim 11, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, . . . , BN, wherein N is an integer of at least 2;
encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1;
encrypting block Bn using the encryption key and block Bn-1 to generate cipher block Cn (n=2, . . . , N); and
combining cipher blocks C1, . . . , CN to generate the ciphertext.
13.
The computer system of claim 11, wherein the initialization vector is a pseudo-random number.
13.
The computer system of claim 11, wherein the initialization vector is a pseudo-random number.
14.
The computer system of claim 11, wherein said using the embedding rule comprises generating the encrypted data by attaching 
14. 
The computer system of claim 11, wherein said using the embedding rule comprises generating the encrypted data by attaching the initialization vector to the beginning or end of the ciphertext.

The computer system of claim 11, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths;
dividing the ciphertext at random positions into ciphertext fragments of different lengths; and
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence.
15. 
The computer system of claim 11, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths;
dividing the ciphertext at random positions into ciphertext fragments of different lengths; and
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence.


The table above shows that claims 1-15 of an instant continuation application recite similar limitations as a method, a computer program product and a computer system claims, and therefore are rejected under the same rationale. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With respect to independent claims 1, 6 and 11, claims recite “receiving, by a processor of a computer system, an instruction to encrypt plaintext to generate encrypted data from the plaintext”. Claim further recites “said encrypted data to be stored in a database device”. 
It is unclear for one of the ordinary skill in the art that the manner the computer system stored the encrypted data without performing an encryption on the plaintext. In other words, claim is missing the step of encrypting the plaintext data and then storing the encrypted data in a database device. 
Claims 1, 6 and 11 further recite in response to a first request received from a client terminal to store the plaintext in the database device, said first request comprising the plaintext”. However, claim is silent to recite a prior step of actually receiving a request from the client terminal to store the plaintext in the database device. Therefore it is unclear for one of the ordinary skill in the art the manner the receiving step is performed by the processor of the computer system without receiving any request.
 Dependent claims inherit these deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider (US8358781B2) in view of Taylor et al., (US20070237327A1) and further in view of NPL Document titled “A Robust Image Steganography Technique Using Dynamic Embedding with Two Least Significant Bits”, published November 2011 hereinafter referred as NPL.
Regarding claim 1, Schneider discloses: 
A method, said method comprising: 
receiving, by a processor of a computer system (See FIG. 1; i.e. encryption system 100), an instruction to encrypt plaintext to generate encrypted data from the plaintext ([0004] FIG. 1 illustrates a conventional encryption system 100. In the conventional encryption system 100, a message source 105 generates a message that includes plaintext data and sends it to encipherer 115. Encipherer 115 also receives a key from a key source 110. Encipherer 115 uses the key to encrypt the plaintext data into ciphertext), 
See FIG. 2; [0038] Message destination 220 may be a database where encrypted or plaintext data is stored) device in response to a first request received from a client terminal to store the plaintext in the database device, said first request comprising the plaintext ([0026] FIG. 2A illustrates an encryption system 200, in accordance with one embodiment of the present invention. The encryption system 200 may include a message source 205, a key source 210, an encrypter/decrypter 215 and a message destination 220. Message source 205 may be a user, an application (e.g., a mail application), a file system or database … Message source 205 can transmit or otherwise provide plain text data or cipher text data to encrypter/decrypter 215 for encryption or decryption, respectively; [0038] In one embodiment, encrypter/decrypter 215 provides the ciphertext or plaintext to the message destination 220 as each block of ciphertext or plaintext is generated. Alternatively, encrypter/decrypter 215 may wait until an entire message (e.g., including multiple blocks) has been encrypted or decrypted before providing that message to message destination 220. Message destination 220 may be an application, user, file system, database, etc); and
encrypting the ciphertext into encrypted data (See FIG. 2A; Col. 4, Line # 22-24; Message source 205 can transmit or otherwise provide plain text data or cipher text data to encrypter/decrypter 215 for encryption or decryption, respectively; Also see Figures 5A & 6; Col. 14, Line # 10-15; At operation 645, the encrypter/decrypter performs a mathematical operation combining the plaintext block with the preceding ciphertext block to generate an intermediate block. At operation 650, the intermediate block is processed by a block cipher to generate a ciphertext block. Examiner’s Note: which is construed as performing double encryption on a [i.e. claimed “ciphertext” from the plaintext] is being re-encrypted to create ciphertext [i.e. claimed encrypted data from ciphertext]]). 
said processor storing the encrypted data in the database device ([0038] In one embodiment, encrypter/decrypter 215 provides the ciphertext or plaintext to the message destination 220 as each block of ciphertext or plaintext is generated. Alternatively, encrypter/decrypter 215 may wait until an entire message (e.g., including multiple blocks) has been encrypted or decrypted before providing that message to message destination 220. Message destination 220 may be an application, user, file system, database, etc.); 
said processor receiving a second request from the client terminal to receive the plaintext data ([0046] FIG. 3B illustrates a pictorial view of a data decryption process 350 [which means request to convert encrypted data into plaintext data], in accordance with one embodiment of the present invention. The data decryption process is an inverse of the data encryption process illustrated in FIG. 3A; [0047] Referring to FIG. 3B, data in the form of ciphertext is input into the encrypter/decrypter. The encrypter/decrypter can include up to n rounds of decryption (matching a number of rounds of encryption used to generate the ciphertext).
Schneider fails to disclose:
	said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext; said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data; said 
However, Taylor discloses:
	said processor generating ciphertext (See FIG.2: Cipher Block Chaining (CBC) mode encryption) by applying both an initialization vector (See FIG. 2; initialization vector (IV) 200) and an encryption key (See FIG. 2; key 114) directly to the plaintext (See FIG. 2; Plaintext 102) ([0010] As shown in FIG. 2, At time t=t0, the first plaintext data block 102 is combined with a random initialization vector (IV) 200 using a reversible combinatorial operation 210, to thereby create a block-vector combination. This block-vector combination is then encrypted by block cipher 100 using key 114 to thereby generate ciphertext block 202);
	said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: 
separating the encrypted data into the ciphertext  and the initialization vector; and generating the plaintext by decrypting (See FIG. 2; Cipher Block Chaining (CBC) mode decryption) the ciphertext that was separated from the encrypted data ([0012] Thus, on the decryption side, the CBC mode operates to decrypt ciphertext block 202 with the cipher block 100 using key 114 to thereby reconstruct the XOR combination of plaintext data block 102 and the initialization vector 200. Thereafter, this reconstructed combination can be XORed with the initialization vector 200 to reconstruct plaintext block 102).
It would have been obvious to one of the ordinary person skilled in the art at the time of the invention to apply the method of Taylor to the block cipher of Schneider and have an improved encryption system which provide encryption on the basis of variable data bits. 
The motivation to have the improved encryption system is to be able to apply strong encryption to plain text data before storing it to maintain security of sensitive information (See Taylor: [0003-0004]).
The combination of Schneider and Taylor fails to disclose:
	said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the data as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data; said processor to generate the encrypted data, by using the selected embedding rule to perform said combining.
However, NPL discloses:
	said processor selecting an embedding rule (See “The Embedding Process” on Pg # 837) from a sequence of embedding rules (See xy=00, xy=01, xy=10 & xy=11), said selecting the embedding rule comprising using the first two bits of the data as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data (See “The Embedding Process” on Pg # 837);
Pg # 838 “The Proposed Algorithm” Steps 1-7 describing embedding the Cipher Text image data).
It would have been obvious to one of the ordinary person skilled in the art at the time of the invention to modify the Schneider and Taylor references and include a system which can encrypt the plaintext data based on predetermined specific bits of the encrypted data, as disclosed by NPL.
The motivation to have a system which can encrypt the plaintext data based on predetermined random bits of the encrypted data is to secure the plaintext data from malicious actors based on random and unknown bits which are only known to the legitimate entity (See NPL Abstract).
Regarding claim 2, the combination of Schneider, Taylor and NPL discloses:
	The method of claim 1, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, ... , BN, wherein N is an integer of at least 2 (Schneider: Claim 1, Limitation 2; dividing the plain text into a plurality of plain text blocks; [0054] In one embodiment, the count block is constructed from the representation of the element xn+c+1, wherein n is the block size, and c is the count being represented. In one embodiment, c is limited to the range 0-2s, where s is the greatest integer not greater than n; [0065] An example showing of one way to encrypt plain text using method 400 is detailed below, in accordance with one embodiment of the present invention. In the example, a 24 bit block size is used);
1 using the encryption key and the initialization vector to generate cipher block C1 (Schneider: [0043] FIG. 3A illustrates a pictorial view of a data encryption process 300; [0044] In the illustrated embodiment, the encrypter/decrypter performs a first encryption round 305, a second encryption round 310, up to an nth encryption round 315 to generate an output of ciphertext blocks. In the first encryption round 305, an initialization vector is multiplied by a plain text block over a finite field of even characteristic, modulo a primitive polynomial, by an encryption function F to combine plaintext with an initialization vector);
	encrypting block B, using the encryption key and block Bt.1 to generate cipher block C, (n = 2, ..., N) (Schneider: [0045] In the second encryption round 310, the encrypter/decrypter uses the encryption function F to combine the ciphertext block generated in the first round of encryption with another plaintext block); and 
combining cipher blocks C1, ..., CN to generate the ciphertext (Schneider: [0045] In one embodiment, function F performs a nonlinear combination by multiplying the ciphertext block by the plaintext block over the finite field of even characteristic, modulo the primitive polynomial. The output of the function F in the second round 310 is then processed by the block cipher to generate another ciphertext block. This process may continue until the nth round of encryption 315 has been completed, to generate a final output of ciphertext).
Regarding claim 3, the combination of Schneider, Taylor and NPL discloses:
	The method of claim 1, wherein the initialization vector is a pseudo-random number (Taylor: [0027] A bit vector generation operation preferably operates on a data tag to generate a sequence of blockwise independent bit vectors, each blockwise independent bit vector for reversible combination with a corresponding data block. Disclosed herein are a plurality of embodiments for such a bit vector generation operation. As examples, bit vectors can be derived from the pseudo-random outputs of a pseudo-random number generator that has been seeded with the data tag; [0062] FIG. 9 depicts an embodiment of the sequence generator 600 wherein a data tag 502 such as the LBA is used to seed a pseudo-random number generator (PRNG) 900. When encrypting a first data block, the bit vector 506 is initialized to be the LBA itself).
Regarding claim 4, the combination of Schneider, Taylor and NPL discloses:
	The method of claim 1, wherein said using the embedding rule comprises generating the encrypted data by attaching the initialization vector to the beginning or end of the ciphertext (Schneider: [0029] In one embodiment, the key source 210 includes a key generator that can receive an input from a user, and use that input to generate a key or multiple keys. The key generator may also generate the primitive polynomial 245 and/or the initialization vector 255 (e.g., based on user input or other factors); [0030] In one embodiment, block cipher 240 has an encryption and a decryption algorithm, each of which accepts an input block of size n bits as a first input and a key of size k bits as a second input, and produce an n-bit output block. For example, block cipher 240 might take as an input a 128-bit block of plaintext (unciphered data) and an 80 bit key, and output a corresponding 128-bit block of ciphertext (ciphered data). Likewise, block cipher 240 may take as an input a 128-bit block of ciphertext and the 80 bit key, and output a 128-bit block of plaintext).
Regarding claim 5, the combination of Schneider, Taylor and NPL discloses:
	The method of claim 1, wherein said using the embedding rule comprises generating the encrypted data by:
(Schneider: [0052] Referring to FIG. 4, method 400 includes receiving plain text, a secret key, an initialization vector and a primitive polynomial (operation 405). In one embodiment, the primitive polynomial is included in the secret key. The plaintext may be provided by a message source, such as an application, a user, a file system, a database, etc. The plaintext may include more bits than can be operated on by a block cipher included in the encrypter/decrypter. In such an occurrence, at operation 410 the plaintext is divided into multiple plaintext blocks, each of which is sized such that the block cipher can operate on it);
dividing the ciphertext at random positions into ciphertext fragments of different lengths (Schneider: [0057] In one embodiment, the zero element block itself is added to the output stream. If the ciphertext block is the multiplicative identity element, the encrypter/decrypter replaces the ciphertext block with a second secret block. The first, second and third secret blocks can either be specified up front and fixed, they can be generated from specific values using the underlying block cipher, or they can be derived from the initialization vector. Generating the secret blocks from the initialization vector gives different values for each different initialization vector); And 
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence (Schneider: [0057] At operation 445, if the ciphertext block is the zero element, the encrypter/decrypter replaces the ciphertext block with a first secret block. In one embodiment, the replacement of the zero element block occurs in an initialization vector position for the multiplication in operation 475. In one embodiment, the zero element block itself is added to the output stream. If the ciphertext block is the multiplicative identity element, the encrypter/decrypter replaces the ciphertext block with a second secret block. The first, second and third secret blocks can either be specified up front and fixed, they can be generated from specific values using the underlying block cipher, or they can be derived from the initialization vector. Generating the secret blocks from the initialization vector gives different values for each different initialization vector).
Regarding claim 6, Schneider discloses:
	A computer program product, comprising a computer readable storage device having computer readable program code stored therein, said program code containing instructions which, upon being executed by a processor of a computer system, implement a method, said method comprising:
said processor (See FIG. 1; i.e. encryption system 100) receiving an instruction to encrypt plaintext to generate encrypted data from the plaintext ([0004] FIG. 1 illustrates a conventional encryption system 100. In the conventional encryption system 100, a message source 105 generates a message that includes plaintext data and sends it to encipherer 115. Encipherer 115 also receives a key from a key source 110. Encipherer 115 uses the key to encrypt the plaintext data into ciphertext), 
said encrypted data to be stored in a database (See FIG. 2; [0038] Message destination 220 may be a database where encrypted or plaintext data is stored) device in response to a first request received from a client terminal to store the plaintext in the database device, said first request comprising the plaintext ([0026] FIG. 2A illustrates an encryption system 200, in accordance with one embodiment of the present invention. The encryption system 200 may include a message source 205, a key source 210, an encrypter/decrypter 215 and a message destination 220. Message source 205 may be a user, an application (e.g., a mail application), a file system or database … Message source 205 can transmit or otherwise provide plain text data or cipher text data to encrypter/decrypter 215 for encryption or decryption, respectively; [0038] In one embodiment, encrypter/decrypter 215 provides the ciphertext or plaintext to the message destination 220 as each block of ciphertext or plaintext is generated. Alternatively, encrypter/decrypter 215 may wait until an entire message (e.g., including multiple blocks) has been encrypted or decrypted before providing that message to message destination 220. Message destination 220 may be an application, user, file system, database, etc); and
encrypting the ciphertext into encrypted data (See FIG. 2A; Col. 4, Line # 22-24; Message source 205 can transmit or otherwise provide plain text data or cipher text data to encrypter/decrypter 215 for encryption or decryption, respectively; Also see Figures 5A & 6; Col. 14, Line # 10-15; At operation 645, the encrypter/decrypter performs a mathematical operation combining the plaintext block with the preceding ciphertext block to generate an intermediate block. At operation 650, the intermediate block is processed by a block cipher to generate a ciphertext block. Examiner’s Note: which is construed as performing double encryption on a data where generated ciphertext block [i.e. claimed “ciphertext” from the plaintext] is being re-encrypted to create ciphertext [i.e. claimed encrypted data from ciphertext]]). 
said processor storing the encrypted data in the database device ([0038] In one embodiment, encrypter/decrypter 215 provides the ciphertext or plaintext to the message destination 220 as each block of ciphertext or plaintext is generated. Alternatively, encrypter/decrypter 215 may wait until an entire message (e.g., including multiple blocks) has been encrypted or decrypted before providing that message to message destination 220. Message destination 220 may be an application, user, file system, database, etc.); 
said processor receiving a second request from the client terminal to receive the plaintext data ([0046] FIG. 3B illustrates a pictorial view of a data decryption process 350 [which means request to convert encrypted data into plaintext data], in accordance with one embodiment of the present invention. The data decryption process is an inverse of the data encryption process illustrated in FIG. 3A; [0047] Referring to FIG. 3B, data in the form of ciphertext is input into the encrypter/decrypter. The encrypter/decrypter can include up to n rounds of decryption (matching a number of rounds of encryption used to generate the ciphertext).
Schneider fails to disclose:
	said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext; said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data; said processor combining the initialization vector with the ciphertext to generate the encrypted data, by using the selected embedding rule to perform said combining; said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext 21JP920120003US05 and the initialization vector; and 
However, Taylor discloses:
	said processor generating ciphertext (See FIG.2: Cipher Block Chaining (CBC) mode encryption) by applying both an initialization vector (See FIG. 2; initialization vector (IV) 200) and an encryption key (See FIG. 2; key 114) directly to the plaintext (See FIG. 2; Plaintext 102) ([0010] As shown in FIG. 2, At time t=t0, the first plaintext data block 102 is combined with a random initialization vector (IV) 200 using a reversible combinatorial operation 210, to thereby create a block-vector combination. This block-vector combination is then encrypted by block cipher 100 using key 114 to thereby generate ciphertext block 202);
	said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: 
separating the encrypted data into the ciphertext  and the initialization vector; and generating the plaintext by decrypting (See FIG. 2; Cipher Block Chaining (CBC) mode decryption) the ciphertext that was separated from the encrypted data ([0012] Thus, on the decryption side, the CBC mode operates to decrypt ciphertext block 202 with the cipher block 100 using key 114 to thereby reconstruct the XOR combination of plaintext data block 102 and the initialization vector 200. Thereafter, this reconstructed combination can be XORed with the initialization vector 200 to reconstruct plaintext block 102).

The motivation to have the improved encryption system is to be able to apply strong encryption to plain text data before storing it to maintain security of sensitive information (See Taylor: [0003-0004]).
The combination of Schneider and Taylor fails to disclose:
	said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the data as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data; said processor to generate the encrypted data, by using the selected embedding rule to perform said combining.
However, NPL discloses:
	said processor selecting an embedding rule (See “The Embedding Process” on Pg # 837) from a sequence of embedding rules (See xy=00, xy=01, xy=10 & xy=11), said selecting the embedding rule comprising using the first two bits of the data as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data (See “The Embedding Process” on Pg # 837);
said processor to generate the encrypted data, by using the selected embedding rule to perform said combining (Pg # 838 “The Proposed Algorithm” Steps 1-7 describing embedding the Cipher Text image data).

The motivation to have a system which can encrypt the plaintext data based on predetermined random bits of the encrypted data is to secure the plaintext data from malicious actors based on random and unknown bits which are only known to the legitimate entity (See NPL Abstract).
Regarding claim 7, the combination of Schneider, Taylor and NPL discloses:
The computer program product of claim 6, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, ... , BN, wherein N is an integer of at least 2 (Schneider: Claim 1, Limitation 2; dividing the plain text into a plurality of plain text blocks; [0054] In one embodiment, the count block is constructed from the representation of the element xn+c+1, wherein n is the block size, and c is the count being represented. In one embodiment, c is limited to the range 0-2s, where s is the greatest integer not greater than n; [0065] An example showing of one way to encrypt plain text using method 400 is detailed below, in accordance with one embodiment of the present invention. In the example, a 24 bit block size is used);
	encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1 (Schneider: [0043] FIG. 3A illustrates a pictorial view of a data encryption process 300; [0044] In the illustrated embodiment, the encrypter/decrypter performs a first encryption round 305, a second encryption round 310, up to an nth encryption round 315 to generate an output of ciphertext blocks. In the first encryption round 305, an initialization vector is multiplied by a plain text block over a finite field of even characteristic, modulo a primitive polynomial, by an encryption function F to combine plaintext with an initialization vector);
	encrypting block B, using the encryption key and block Bt.1 to generate cipher block C, (n = 2, ..., N) (Schneider: [0045] In the second encryption round 310, the encrypter/decrypter uses the encryption function F to combine the ciphertext block generated in the first round of encryption with another plaintext block); and 
combining cipher blocks C1, ..., CN to generate the ciphertext (Schneider: [0045] In one embodiment, function F performs a nonlinear combination by multiplying the ciphertext block by the plaintext block over the finite field of even characteristic, modulo the primitive polynomial. The output of the function F in the second round 310 is then processed by the block cipher to generate another ciphertext block. This process may continue until the nth round of encryption 315 has been completed, to generate a final output of ciphertext).
Regarding claim 8, the combination of Schneider, Taylor and NPL discloses:
The computer program product of claim 6, wherein the initialization vector is a pseudo- random number (Taylor: [0027] A bit vector generation operation preferably operates on a data tag to generate a sequence of blockwise independent bit vectors, each blockwise independent bit vector for reversible combination with a corresponding data block. Disclosed herein are a plurality of embodiments for such a bit vector generation operation. As examples, bit vectors can be derived from the pseudo-random outputs of a pseudo-random number generator that has been seeded with the data tag; [0062] FIG. 9 depicts an embodiment of the sequence generator 600 wherein a data tag 502 such as the LBA is used to seed a pseudo-random number generator (PRNG) 900. When encrypting a first data block, the bit vector 506 is initialized to be the LBA itself).
Regarding claim 9, the combination of Schneider, Taylor and NPL discloses:
	The computer program product of claim 6, wherein said using the embedding rule comprises generating the encrypted data by attaching the initialization vector to the beginning or end of the ciphertext (Schneider: [0029] In one embodiment, the key source 210 includes a key generator that can receive an input from a user, and use that input to generate a key or multiple keys. The key generator may also generate the primitive polynomial 245 and/or the initialization vector 255 (e.g., based on user input or other factors); [0030] In one embodiment, block cipher 240 has an encryption and a decryption algorithm, each of which accepts an input block of size n bits as a first input and a key of size k bits as a second input, and produce an n-bit output block. For example, block cipher 240 might take as an input a 128-bit block of plaintext (unciphered data) and an 80 bit key, and output a corresponding 128-bit block of ciphertext (ciphered data). Likewise, block cipher 240 may take as an input a 128-bit block of ciphertext and the 80 bit key, and output a 128-bit block of plaintext).
Regarding claim 10, the combination of Schneider, Taylor and NPL discloses:
The computer program product of claim 6, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths (Schneider: [0052] Referring to FIG. 4, method 400 includes receiving plain text, a secret key, an initialization vector and a primitive polynomial (operation 405). In one embodiment, the primitive polynomial is included in the secret key. The plaintext may be provided by a message source, such as an application, a user, a file system, a database, etc. The plaintext may include more bits than can be operated on by a block cipher included in the encrypter/decrypter. In such an occurrence, at operation 410 the plaintext is divided into multiple plaintext blocks, each of which is sized such that the block cipher can operate on it);
dividing the ciphertext at random positions into ciphertext fragments of different lengths (Schneider: [0057] In one embodiment, the zero element block itself is added to the output stream. If the ciphertext block is the multiplicative identity element, the encrypter/decrypter replaces the ciphertext block with a second secret block. The first, second and third secret blocks can either be specified up front and fixed, they can be generated from specific values using the underlying block cipher, or they can be derived from the initialization vector. Generating the secret blocks from the initialization vector gives different values for each different initialization vector); And 
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence (Schneider: [0057] At operation 445, if the ciphertext block is the zero element, the encrypter/decrypter replaces the ciphertext block with a first secret block. In one embodiment, the replacement of the zero element block occurs in an initialization vector position for the multiplication in operation 475. In one embodiment, the zero element block itself is added to the output stream. If the ciphertext block is the multiplicative identity element, the encrypter/decrypter replaces the ciphertext block with a second secret block. The first, second and third secret blocks can either be specified up front and fixed, they can be generated from specific values using the underlying block cipher, or they can be derived from the initialization vector. Generating the secret blocks from the initialization vector gives different values for each different initialization vector).
Regarding claim 11, Schneider discloses:
	A computer system comprising a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor via the memory, implements a method, said method comprising:
said processor (See FIG. 1; i.e. encryption system 100) receiving an instruction to encrypt plaintext to generate encrypted data from the plaintext ([0004] FIG. 1 illustrates a conventional encryption system 100. In the conventional encryption system 100, a message source 105 generates a message that includes plaintext data and sends it to encipherer 115. Encipherer 115 also receives a key from a key source 110. Encipherer 115 uses the key to encrypt the plaintext data into ciphertext), 
said encrypted data to be stored in a database (See FIG. 2; [0038] Message destination 220 may be a database where encrypted or plaintext data is stored) device in response to a first request received from a client terminal to store the plaintext in the database device, said first request comprising the plaintext ([0026] FIG. 2A illustrates an encryption system 200, in accordance with one embodiment of the present invention. The encryption system 200 may include a message source 205, a key source 210, an encrypter/decrypter 215 and a message destination 220. Message source 205 may be a user, an application (e.g., a mail application), a file system or database … Message source 205 can transmit or otherwise provide plain text data or cipher text data to encrypter/decrypter 215 for encryption or decryption, respectively; [0038] In one embodiment, encrypter/decrypter 215 provides the ciphertext or plaintext to the message destination 220 as each block of ciphertext or plaintext is generated. Alternatively, encrypter/decrypter 215 may wait until an entire message (e.g., including multiple blocks) has been encrypted or decrypted before providing that message to message destination 220. Message destination 220 may be an application, user, file system, database, etc); and
encrypting the ciphertext into encrypted data (See FIG. 2A; Col. 4, Line # 22-24; Message source 205 can transmit or otherwise provide plain text data or cipher text data to encrypter/decrypter 215 for encryption or decryption, respectively; Also see Figures 5A & 6; Col. 14, Line # 10-15; At operation 645, the encrypter/decrypter performs a mathematical operation combining the plaintext block with the preceding ciphertext block to generate an intermediate block. At operation 650, the intermediate block is processed by a block cipher to generate a ciphertext block. Examiner’s Note: which is construed as performing double encryption on a data where generated ciphertext block [i.e. claimed “ciphertext” from the plaintext] is being re-encrypted to create ciphertext [i.e. claimed encrypted data from ciphertext]]). 
said processor storing the encrypted data in the database device ([0038] In one embodiment, encrypter/decrypter 215 provides the ciphertext or plaintext to the message destination 220 as each block of ciphertext or plaintext is generated. Alternatively, encrypter/decrypter 215 may wait until an entire message (e.g., including multiple blocks) has been encrypted or decrypted before providing that message to message destination 220. Message destination 220 may be an application, user, file system, database, etc.); 
[0046] FIG. 3B illustrates a pictorial view of a data decryption process 350 [which means request to convert encrypted data into plaintext data], in accordance with one embodiment of the present invention. The data decryption process is an inverse of the data encryption process illustrated in FIG. 3A; [0047] Referring to FIG. 3B, data in the form of ciphertext is input into the encrypter/decrypter. The encrypter/decrypter can include up to n rounds of decryption (matching a number of rounds of encryption used to generate the ciphertext).
Schneider fails to disclose:
said processor generating ciphertext by applying both an initialization vector and an encryption key directly to the plaintext; said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the ciphertext as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data; said processor combining the initialization vector with the ciphertext to generate the encrypted data, by using the selected embedding rule to perform said combining; said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: separating the encrypted data into the ciphertext 21JP920120003US05 and the initialization vector; and generating the plaintext by decrypting the ciphertext that was separated from the encrypted data.
However, Taylor discloses:
See FIG.2: Cipher Block Chaining (CBC) mode encryption) by applying both an initialization vector (See FIG. 2; initialization vector (IV) 200) and an encryption key (See FIG. 2; key 114) directly to the plaintext (See FIG. 2; Plaintext 102) ([0010] As shown in FIG. 2, At time t=t0, the first plaintext data block 102 is combined with a random initialization vector (IV) 200 using a reversible combinatorial operation 210, to thereby create a block-vector combination. This block-vector combination is then encrypted by block cipher 100 using key 114 to thereby generate ciphertext block 202);
said processor retrieving the encrypted data, obtaining the plaintext from the encrypted data, and sending the obtained plaintext to the client terminal, wherein said obtaining the plaintext from the encrypted data comprises: 
separating the encrypted data into the ciphertext  and the initialization vector; and generating the plaintext by decrypting (See FIG. 2; Cipher Block Chaining (CBC) mode decryption) the ciphertext that was separated from the encrypted data ([0012] Thus, on the decryption side, the CBC mode operates to decrypt ciphertext block 202 with the cipher block 100 using key 114 to thereby reconstruct the XOR combination of plaintext data block 102 and the initialization vector 200. Thereafter, this reconstructed combination can be XORed with the initialization vector 200 to reconstruct plaintext block 102).
It would have been obvious to one of the ordinary person skilled in the art at the time of the invention to apply the method of Taylor to the block cipher of Schneider and have an improved encryption system which provide encryption on the basis of variable data bits. 
See Taylor: [0003-0004]).
The combination of Schneider and Taylor fails to disclose:
	said processor selecting an embedding rule from a sequence of embedding rules, said selecting the embedding rule comprising using the first two bits of the data as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data; said processor to generate the encrypted data, by using the selected embedding rule to perform said combining.
However, NPL discloses:
	said processor selecting an embedding rule (See “The Embedding Process” on Pg # 837) from a sequence of embedding rules (See xy=00, xy=01, xy=10 & xy=11), said selecting the embedding rule comprising using the first two bits of the data as an index for selecting the embedding rule from the sequence of embedding rules, said embedding rule to be used to generate the encrypted data (See “The Embedding Process” on Pg # 837);
said processor to generate the encrypted data, by using the selected embedding rule to perform said combining (Pg # 838 “The Proposed Algorithm” Steps 1-7 describing embedding the Cipher Text image data).
It would have been obvious to one of the ordinary person skilled in the art at the time of the invention to modify the Schneider and Taylor references and include a system which can encrypt the plaintext data based on predetermined specific bits of the encrypted data, as disclosed by NPL.
See NPL Abstract).
Regarding claim 12, the combination of Schneider, Taylor and NPL discloses:
The computer system of claim 11, wherein said generating ciphertext comprises:
dividing the plaintext into N plaintext blocks denoted as B1, ... , BN, wherein N is an integer of at least 2 (Schneider: Claim 1, Limitation 2; dividing the plain text into a plurality of plain text blocks; [0054] In one embodiment, the count block is constructed from the representation of the element xn+c+1, wherein n is the block size, and c is the count being represented. In one embodiment, c is limited to the range 0-2s, where s is the greatest integer not greater than n; [0065] An example showing of one way to encrypt plain text using method 400 is detailed below, in accordance with one embodiment of the present invention. In the example, a 24 bit block size is used);
	encrypting block B1 using the encryption key and the initialization vector to generate cipher block C1 (Schneider: [0043] FIG. 3A illustrates a pictorial view of a data encryption process 300; [0044] In the illustrated embodiment, the encrypter/decrypter performs a first encryption round 305, a second encryption round 310, up to an nth encryption round 315 to generate an output of ciphertext blocks. In the first encryption round 305, an initialization vector is multiplied by a plain text block over a finite field of even characteristic, modulo a primitive polynomial, by an encryption function F to combine plaintext with an initialization vector);
(Schneider: [0045] In the second encryption round 310, the encrypter/decrypter uses the encryption function F to combine the ciphertext block generated in the first round of encryption with another plaintext block); and 
combining cipher blocks C1, ..., CN to generate the ciphertext (Schneider: [0045] In one embodiment, function F performs a nonlinear combination by multiplying the ciphertext block by the plaintext block over the finite field of even characteristic, modulo the primitive polynomial. The output of the function F in the second round 310 is then processed by the block cipher to generate another ciphertext block. This process may continue until the nth round of encryption 315 has been completed, to generate a final output of ciphertext).
Regarding claim 13, the combination of Schneider, Taylor and NPL discloses:
The computer system of claim 11, wherein the initialization vector is a pseudo-random number (Taylor: [0027] A bit vector generation operation preferably operates on a data tag to generate a sequence of blockwise independent bit vectors, each blockwise independent bit vector for reversible combination with a corresponding data block. Disclosed herein are a plurality of embodiments for such a bit vector generation operation. As examples, bit vectors can be derived from the pseudo-random outputs of a pseudo-random number generator that has been seeded with the data tag; [0062] FIG. 9 depicts an embodiment of the sequence generator 600 wherein a data tag 502 such as the LBA is used to seed a pseudo-random number generator (PRNG) 900. When encrypting a first data block, the bit vector 506 is initialized to be the LBA itself).
Regarding claim 14, the combination of Schneider, Taylor and NPL discloses:
Schneider: [0029] In one embodiment, the key source 210 includes a key generator that can receive an input from a user, and use that input to generate a key or multiple keys. The key generator may also generate the primitive polynomial 245 and/or the initialization vector 255 (e.g., based on user input or other factors); [0030] In one embodiment, block cipher 240 has an encryption and a decryption algorithm, each of which accepts an input block of size n bits as a first input and a key of size k bits as a second input, and produce an n-bit output block. For example, block cipher 240 might take as an input a 128-bit block of plaintext (unciphered data) and an 80 bit key, and output a corresponding 128-bit block of ciphertext (ciphered data). Likewise, block cipher 240 may take as an input a 128-bit block of ciphertext and the 80 bit key, and output a 128-bit block of plaintext).
Regarding claim 15, the combination of Schneider, Taylor and NPL discloses:
The computer system of claim 11, wherein said using the embedding rule comprises generating the encrypted data by:
dividing the initialization vector at random positions into initialization vector fragments of different lengths (Schneider: [0052] Referring to FIG. 4, method 400 includes receiving plain text, a secret key, an initialization vector and a primitive polynomial (operation 405). In one embodiment, the primitive polynomial is included in the secret key. The plaintext may be provided by a message source, such as an application, a user, a file system, a database, etc. The plaintext may include more bits than can be operated on by a block cipher included in the encrypter/decrypter. In such an occurrence, at operation 410 the plaintext is divided into multiple plaintext blocks, each of which is sized such that the block cipher can operate on it);
dividing the ciphertext at random positions into ciphertext fragments of different lengths (Schneider: [0057] In one embodiment, the zero element block itself is added to the output stream. If the ciphertext block is the multiplicative identity element, the encrypter/decrypter replaces the ciphertext block with a second secret block. The first, second and third secret blocks can either be specified up front and fixed, they can be generated from specific values using the underlying block cipher, or they can be derived from the initialization vector. Generating the secret blocks from the initialization vector gives different values for each different initialization vector); and 
distributing the initialization vector fragments between the ciphertext fragments according to an order that is unrelated to the order of the initialization vector fragments in the sequence (Schneider: [0057] At operation 445, if the ciphertext block is the zero element, the encrypter/decrypter replaces the ciphertext block with a first secret block. In one embodiment, the replacement of the zero element block occurs in an initialization vector position for the multiplication in operation 475. In one embodiment, the zero element block itself is added to the output stream. If the ciphertext block is the multiplicative identity element, the encrypter/decrypter replaces the ciphertext block with a second secret block. The first, second and third secret blocks can either be specified up front and fixed, they can be generated from specific values using the underlying block cipher, or they can be derived from the initialization vector. Generating the secret blocks from the initialization vector gives different values for each different initialization vector).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/SYED A ZAIDI/Primary Examiner, Art Unit 2432